Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claims 1 and 24, Weinerman (US-4457146) discloses a close lever 50 installed on the plate to be rotated (rotates about pin 62, Figure 2) when operated by a user, a closing catch 242 formed with a cutout groove 572 of a “U”-shape in which the close striker can enter and exit, the close catch installed to be rotatable on the plate (Figures 4-6), and a close pole 232 configured to allow the close catch to rotate when the close lever is rotated so that the cutout groove of the close catch and the cutout groove of the plate are aligned (Figure 4).  Weinerman fails to disclose a close cable that is pulled by operation of user to cause the close lever to rotate.  The examiner can find no motivation to modify the device of Weinerman to include a cable to operate the close lever without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 10, Weinerman (US-4457146) discloses handles 50 and 150 that are directly rotated by a user to release the restriction of the sliding door in the open and closed states of the sliding door.  The examiner can find no motivation to modify the device of Weinerman to include cables to accomplish the rotation of the handles without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 25, 2022